Per Curiam.
The defendant has filed a general demurrer to the one count contained in plaintiff’s declaration, and the objection urged is that the count is too general. A general demurrer goes to the sufficiency of the opposing pleading without disclosing the nature of the objection, and is sufficient when the objection is to matter of substance in the pleading. The objection by the defendant urged is not based upon want of sufficiency in substance, but upon a lack or want of sufficient particularity in the count. Where the sufficiency of particularity of a count in a declaration is questioned, a special demurrer should be employed showing specifically the particular grounds relied on.
The demurrer is overruled.